—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 9, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as an assistant manager by a hotel. *959As a result of difficulties with her immediate supervisor concerning her work evaluation, claimant was asked to attend a meeting with other personnel, including the general manager of the hotel. Claimant asked to be allowed to tape record the meeting. This request was refused, with the general manager stating that claimant should leave if she felt she could not speak without the tape recorder. Claimant left the meeting and did not return to work thereafter. Testimony indicated that claimant had not been discharged by the employer and that she had been expected to report to work the next day. We find substantial evidence to support the Board’s determination that it was reasonable for the employer not to allow claimant’s meeting to be recorded and that, by choosing not to attend the meeting and failing to return to work, claimant voluntarily left her employment without good cause.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.